Panel rehearing granted
and rehearing en banc denied
in No. 03-1220 by order
filed 10/29/03
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-1057



GEORGE ROGER SIEGEL,

                                            Plaintiff - Appellant,

          versus


ARLINGTON COUNTY DEPARTMENT OF COMMUNITY
PLANNING HOUSING AND DEVELOPMENT, and Its
Agencies; CRESCENT RESOURCES, LLC; FRANK
LASCH,    Mid/Atlantic    Property    Manager;
ARLINGTON COUNTY CIRCUIT COURT, 17th Circuit
Court and its Judges and Staff; UNITED STATES
CIVIL RIGHTS COMMISSION; SECRETARY OF THE
UNITED STATES DEPARTMENT OF THE INTERIOR;
UNKNOWN AGENTS, and Officers of Department of
the  Interior;   COMMONWEALTH   OF   VIRGINIA;
ARLINGTON   COUNTY,   VIRGINIA;   COMMONWEALTH
ATLANTIC PROPERTIES, INCORPORATED; CRESCENT
POTOMAC PROPERTIES, LLC; EDWARD M. SMITH, c/o
BM Smith & Associates,

                                           Defendants - Appellees.



                            No. 03-1220



GEORGE ROGER SIEGEL,

                                            Plaintiff - Appellant,

          versus
ARLINGTON COUNTY DEPARTMENT OF COMMUNITY
PLANNING HOUSING AND DEVELOPMENT, and Its
Agencies; CRESCENT RESOURCES, LLC; FRANK
LASCH,    Mid/Atlantic   Property    Manager;
ARLINGTON COUNTY CIRCUIT COURT, 17th Circuit
Court and its Judges and Staff; UNITED STATES
CIVIL RIGHTS COMMISSION; SECRETARY OF THE
UNITED STATES DEPARTMENT OF THE INTERIOR;
COMMONWEALTH OF VIRGINIA; ARLINGTON COUNTY,
VIRGINIA; COMMONWEALTH ATLANTIC PROPERTIES,
INCORPORATED; CRESCENT POTOMAC PROPERTIES,
LLC; EDWARD M. SMITH, c/o BM Smith &
Associates; UNKNOWN AGENTS, and Officers of
Department of the Interior,

                                          Defendants - Appellees.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-02-902-A)


Submitted:   May 22, 2003                     Decided:   May 30, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


George Roger Siegel, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     In these consolidated cases, George Roger Siegel appeals two

orders of the district court.    In No. 03-1057, he challenges the

district court’s order dismissing his complaint for lack of subject

matter jurisdiction.    We review de novo the district court’s

decision to dismiss for lack of jurisdiction. Tillman v. Resolution

Trust Corp., 37 F.3d 1032, 1034 (4th Cir. 1994).   We have reviewed

the record and find no reversible error. Accordingly, we affirm for

the reasons stated by the district court.   See Siegel v. Arlington

County Dep’t of Community Planning, No. CA-02-902-A (E.D. Va. filed

Dec. 2, 2003 & entered Dec. 5, 2002; filed Jan. 23, 2003 & entered

Jan. 24, 2003). In No. 03-1220, Siegel appeals the district court’s

order denying his motion to reconsider under Rule 60, Fed. R. Civ.

P.   We review denial of a motion to reconsider for abuse of

discretion, Werner v. Carbo, 731 F.2d 204, 206 (4th Cir. 1984), and

we find no such abuse here.   We deny Siegel’s motion to remand; we

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                 4